Case 1:20-cv-23440-BB Document 7 Entered on FLSD Docket 09/03/2020 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                Case No. 20-cv-23440-BLOOM/Louis


 WILLIE FRANK WALKER,

         Plaintiff,

 v.

 ASHLEY MOODY, et al.,

       Defendants.
 _______________________________________/

                                                ORDER

         THIS CAUSE is before the Court upon a sua sponte review of the record. Pro se Plaintiff

 filed a complaint, ECF No. [1] on August 19, 2020. That same day, the Court dismissed the then-

 pending complaint without prejudice and Ordered Plaintiff to file an amended complaint asserting

 a basis for the Court’s jurisdiction and relief. ECF No. [4] (“Order”). In the Order, the Court

 explained that the complaint failed to allege grounds for federal court jurisdiction, and that Plaintiff

 failed to set forth an actionable claim upon which relief could be granted.

         Plaintiff has now filed an Amended Complaint, ECF No. [6], but the pleading still fails to

 cure the deficiencies in the original complaint. For example, the Amended Complaint states that

 this Court “lacks subject matter and personal jurisdiction,” this Court must “provide it has subject

 matter jurisdiction,” and Florida state courts lacked jurisdiction over him. Id. Although the Court

 construes pro se filings more leniently than pleadings drafted by counsel, the Court again cannot

 discern a basis for its jurisdiction or a cause of action.

         Accordingly, it is ORDERED AND ADJUDGED that the Amended Complaint, ECF No.
Case 1:20-cv-23440-BB Document 7 Entered on FLSD Docket 09/03/2020 Page 2 of 2
                                                           Case No. 20-23440-BLOOM/Louis


 [6], is DISMISSED. The Clerk of Court is directed to CLOSE this case.

        DONE AND ORDERED in Miami, Florida, this 3rd day of September, 2020.




                                                  _________________________________
                                                  BETH BLOOM
                                                  UNITED STATES DISTRICT JUDGE

 Copies to:

 Counsel of Record

 Willie Frank Walker
 3311 N.W. 182nd Street
 Miami Gardens, FL 33056




                                              2
